Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 	This case is being examined in the Pro Se Examination Unit (Art Unit 3649). Please do not hesitate to contact Examiner Amy Weisberg at 571-270-5500 if you have any questions regarding this correspondence and/or replying. 

Ratify Previously Unsigned Papers

37 CFR § 1.33(b) is reproduced below for applicant’s convenience:
1.33 Correspondence respecting patent applications, reexamination proceedings, and other proceedings.
(b) Amendments and other papers. Amendments and other papers, except for written assertions pursuant to § 1.27(c)(2)(iii) or (c)(2)(iv), filed in the application must be signed by:
(1)    A patent practitioner of record; 
(2)    A patent practitioner not of record who acts in a representative capacity under the provisions of § 1.34; or
(3)    The applicant (§ 1.42 ). Unless otherwise specified, all papers submitted on behalf of a juristic entity must be signed by a patent practitioner.
In the instant case, the current “applicant” is NAME as noted on the filing receipt of DATE.  Therefore, NAME or a registered patent practitioner must sign correspondence respecting this patent application.
It has been noticed that that the following papers were improperly signed because they were signed by X:
Filings on 10/14/2020

When responding to this Office communication, applicant must furnish a duplicate amendment properly signed or ratify the above papers by submitting a paper properly signed by the applicant that states that
“The signatures on this paper serve to ratify the papers filed on [enter dates of each paper filed with an improper signature] which were inadvertently improperly signed.” 
See the Manual of Patent Examining Procedure (MPEP) § 502.02, 714.01(a) and 37 CFR § 1.4(h). This serves to clarify the record and advance prosecution. 

However, in the spirit of compact prosecution, the claims and abstract of 10/14/20 are addressed below.  

See MPEP § 1893.03(e). The abstract should be in narrative form and generally limited to a single paragraph preferably within the range of 50 to 150 words in length. The abstract should not exceed 15 lines of text.  Applicant’s abstract is 3 paragraphs.  

The substitute specification of 10/14/2020 is not entered as:

Substitute Spec Requirements
Note that any time a substitute specification is submitted it must include the following three things:
Marked-up copy of the entire specification, which is a version that shows all changes to the most recent specification of record (here, the one filed DATE) with markings. Additions of text are underlined and deletions of text are shown by strike-through, except double brackets may be used to indicate deletion of [[five]] or [[fewer]] characters;
Clean copy of the entire specification, which is a version that shows all changes to the most recent specification of record without the markings; AND
Signed statement that “the substitute specification includes no new matter.”
Accordingly, the current specification is considered to be the originally filed specification of DATE. 

Applicant has not provided (1) or (3) above.  

Antecedent Basis
The claims are replete with lack of antecedent basis issues (see MPEP 2173.05(e)). Generally, the first time a claim element is introduced “a” or “an” (as grammatically appropriate) should be used. When subsequently referring back to a claim element already introduced “the” or “said” is used to make it clear which element precisely is being referred to.

Claim Drafting Assistance
Examiner wishes to direct applicant's attention to publicly available claim drafting assistance available at https://www.uspto.gov/patents-application-process/inventor-info-chat#step3 (see the February 15, 2018, program titled “Claim Drafting”).

Obviously Informal Case
An examination of this application reveals that applicant is unfamiliar with patent prosecution procedure. This case is considered to be Obviously Informal (see MPEP 702.01). The examiner has attempted to point out the points of informalities in the application and claims but the burden is on the applicant to revise the application to render it in proper form for a complete examination. 

Priority
This application makes reference to or appears to claim subject matter disclosed in Provisional Application No. 63/101,449 filed 5/1/2020.  If applicant desires to claim the benefit of a prior-filed application under 35 U.S.C. 119(e), 120, 121, 365(c) or 386(c), the instant application must contain, or be amended to contain, a specific reference to the prior-filed application in compliance with 37 CFR 1.78. If the application was filed on or after September 16, 2012, the specific reference must be included in an application data sheet. For benefit claims under 35 U.S.C. 120, 121, 365(c) or 386(c), the reference must include the relationship (i.e., continuation, divisional, or continuation-in-part) of the applications. 
If the instant application is a utility or plant application filed under 35 U.S.C. 111(a), the specific reference must be submitted during the pendency of the application and within the later of four months from the actual filing date of the application or sixteen months from the filing date of the prior application. If the application is a national stage application under 35 U.S.C. 371, the specific reference must be submitted during the pendency of the application and within the later of four months from the date on which the national stage commenced under 35 U.S.C. 371(b) or (f), four months from the date of the initial submission under 35 U.S.C. 371 to enter the national stage, or sixteen months from the filing date of the prior application. See 37 CFR 1.78. This time period is not extendable and a failure to submit the reference required by 35 U.S.C. 119(e) and/or 120, where applicable, within this time period is considered a waiver of any benefit of such prior application(s) under 35 U.S.C. 119(e), 120, 121, 365(c) and 386(c). A benefit claim filed after the required time period may be accepted if it is accompanied by a grantable petition to accept an unintentionally delayed benefit claim under 35 U.S.C. 119(e), 120, 121, 365(c) and 386(c). The petition must be accompanied by (1) the reference required by 35 U.S.C. 120 or 119(e) and by 37 CFR 1.78 to the prior application (unless previously submitted), (2) the petition fee under 37 CFR 1.17(m), and (3) a statement that the entire delay between the date the benefit claim was due under 37 CFR 1.78 and the date the claim was filed was unintentional. The Director may require additional information where there is a question whether the delay was unintentional. The petition should be addressed to: Mail Stop Petition, Commissioner for Patents, P.O. Box 1450, Alexandria, Virginia 22313-1450.
If the reference to the prior application was previously submitted within the time period set forth in 37 CFR 1.78 but was not included in the location in the application required by the rule (e.g., if the reference was submitted in an oath or declaration or the application transmittal letter), and the information concerning the benefit claim was recognized by the Office as shown by its inclusion on the first filing receipt, the petition under 37 CFR 1.78 and the petition fee under 37 CFR 1.17(m) are not required. Applicant is still required to submit the reference in compliance with 37 CFR 1.78 by filing an ADS with the reference. See MPEP § 211.02.
Examiner Note/Comment: Applicant has not made a proper benefit claim to their provisional application and therefore does not receive the benefit of priority to the earlier filed provisional application.  Furthermore, since we are now later than four months from the actual filing date of the application or sixteen months from the filing date of the prior application, applicant must now perform the underlined actions above if they wish to receive the benefit of the provisional application filing date.  The application data sheet can be found here: http://www.uspto.gov/patent/forms/forms-patent-applications-filed-or-after-september-16-2012.  Please review the instructions to determine the requirements for properly amending the application data sheet. Additional information on petitioning to accept an unintentionally delayed domestic benefit claim can be found here: http://www.uspto.gov/patents-application-process/petitions/13-unintentionally-delayed-domestic-benefit-claims.


Drawings
The drawings are objected to because:  
As said in MPEP 1.84 – replacement drawings must be labeled with “replacement sheet” on top of each page
Margins. The sheets must not contain frames around the sight (i.e., the usable surface), but should have scan target points (i.e., cross-hairs) printed on two catercorner margin corners. Each sheet must include a top margin of at least 2.5 cm. (1 inch), a left side margin of at least 2.5 cm. (1 inch), a right side margin of at least 1.5 cm. ( 5/8 inch), and a bottom margin of at least 1.0 cm. ( 3/8 inch), thereby leaving a sight no greater than 17.0 cm. by 26.2 cm. on 21.0 cm. by 29.7 cm. (DIN size A4) drawing sheets, and a sight no greater than 17.6 cm. by 24.4 cm. (6 15/16 by 9 5/8 inches) on 21.6 cm. by 27.9 cm. (8 1/2 by 11 inch) drawing sheets.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The amendment filed 11/9/2020 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows:  Applicant has altered the concept of the invention in drawings filed on 11/9/2020 altering the labeling of smooth and ruff which do not match the claims or original specification- thus are new matter.  See page 5 of spec which says both A-1 and A-2 are ruff side for example.
Applicant is required to cancel the new matter in the reply to this Office Action.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-2 are rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The claims are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. The claims must be in one sentence form only. Note the format of the claims in the patents cited.
Claims 1-2 contains the trademark/trade name Velcro.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe Velcro and, accordingly, the identification/description is indefinite.
Applicant may elect to use the generic hook and loop terms instead of trademark term Velcro.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Skovron USP 3,559,212 and Scheiber USP 2,831,196.

Regarding claim 1, one valid interpretation of this claim is that it is a baseball glove as claimed is a batting glove which is used for playing baseball.  Applicant has claimed ranging 8-14 inches, 8 inches is considered a normal hand size for a male thus a glove of that size is within normal range.  
	Skovron teaches a glove where each fingers (11-13) have hook and loop on them and the palm (10) also has (hook and loop).  The glove assists in holding a sporting device and is fully capable of assisting in holding a baseball bat.  (See column 1 lines 51-column 2 line 16).
	Skovron fails to teach the length of the strips of hook and loop material, however as the use of the glove is the same intended use, such dimensions are within the scope of Skovron.  
 	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Skovron to have a hook and loop of the claimed dimensions since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Skovron et al. would not operate differently with the claimed diameter and since both are athletic gloves to hold sports equipment and thus would function appropriately having the claimed dimension. Further, applicant places no criticality on the range claimed.
	Skovron fails to disclose materials, in particular leather.  
	Schreiber also teaches a golf glove which is made of leather (column 2 lines 53-56).  
 	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to utilize leather as taught by Schreiber as it’s soft and pliable (column 2 lines 53-56).  

Regarding claim 2, although Skovron teaches a golf glove, structurally a golf glove and a batting glove are essentially the same.  
	Skovron teaches a glove where each fingers (11-13) have hook and loop on them and the palm (10) also has (hook and loop).  The glove assists in holding a sporting device and is fully capable of assisting in holding a baseball bat.  (See column 1 lines 51-column 2 line 16).
	Skovron fails to teach the length of the strips of hook and loop material, however as the use of the glove is the same intended use, such dimensions are within the scope of Skovron.  
 	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Skovron to have a hook and loop of the claimed dimensions since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Skovron et al. would not operate differently with the claimed diameter and since both are athletic gloves to hold sports equipment and thus would function appropriately having the claimed dimension. Further, applicant places no criticality on the range claimed.
	Skovron fails to disclose materials, in particular leather.  
	Schreiber also teaches a golf glove which is made of leather (column 2 lines 53-56).  
 	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to utilize leather as taught by Schreiber as it’s soft and pliable (column 2 lines 53-56).  



Although not directed to the claims per se, the inventive concept appears to be directly to Silva US 2016/0067587.  

Regarding claim 1, Silva teaches a baseball glove wherein there is hook and loop (110) and (91) located in locations related to assisting in catching a ball [0008].  Silva teaches the hook and loop connection correspond closer to the thumb and pinky, as one using a baseball glove would.  Typically one catching a ball using a normal baseball glove articulate the thumb and pinky towards one another – not the fingertips towards the palm.  


Conclusion:
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The Examiner has cited several references that may be considered to anticipate or make obvious the claimed invention and potential claims based on the written specification. It is strongly recommended that applicant consider these references. 
A glossary of terms used in this action can be found on the USPTO website at:
http://www.uspto.gov/learning-and-resources/glossary#
When responding to this action, please keep the following in mind:
A proper reply requires a specific format for any amendments.  A USPTO Sample Reply to Office actions can be found at: http://www.uspto.gov/sites/default/files/web/offices/pac/dapp/opla/preognotice/formatrevamdtprac.pdf
Prior US Patent References may be accessed using: Patent Public Search | USPTO
Also, please see MPEP 714(II)(C) for additional guidance on making a proper amendment to the claims.  Applicant is urged to follow proper amendment practice to avoid any delays in prosecution.  
Applicant should submit an argument under the heading “Remarks” pointing out disagreements with the examiner’s contentions.  Applicant must also discuss the references applied against the claims, explaining how the claims avoid the references or distinguish from them.
All amendments of the drawings or specification, and all additions thereto must not include new matter beyond the original disclosure. Matter not found in either, involving a departure from or an addition to the original disclosure, cannot be added to the application even if supported by a supplemental oath or declaration, and can be shown or claimed only in a separate application.  
Pay close attention to any time periods for response and fees set forth in this action.  Fees and time periods cannot be waived.
All formal replies to Office Actions must be submitted via mail, fax or EFS web.  Formal replies cannot be submitted via e-mail.  
Label each page of the reply with the application number.
Sign all submissions (on the last page). Please note that a proper s- signature requires Applicant’s name within forward slashes and the signer’s name must be: 
(A) Presented in printed or typed form preferably immediately below or adjacent the S-signature, and 
(B) Reasonably specific enough so that the identity of the signer can be readily recognized.
For example: 
    PNG
    media_image1.png
    80
    108
    media_image1.png
    Greyscale
 or 
    PNG
    media_image2.png
    76
    144
    media_image2.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Patent Examiner Amy Weisberg whose telephone number is (571)270-5500.  My approximate working schedule is M-F 8:15am-4:15pm.  
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner's supervisor, SPE Darnell Jayne (571) 272-7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMY R WEISBERG/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        10/12/22